DISMISS and Opinion Filed March 26, 2013




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-12-01686-CV

                  KAMALA D. RAMOLIA AND ALL OCCUPANTS OF
               227 ZACHARY WALK, MURPHY, TEXAS 75094, Appellants
                                    V.
                           HSBC BANK USA, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-03053-2012

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       On March 19, 2013, the Court received a request from the County Clerk of Collin County
for an extension of time to file the clerk’s record. The Clerk informed the Court that the record
had been prepared and would be filed when appellants paid the fee for its preparation.
       On December 18, 2012, this Court notified appellants that the required $175 filing fee
was past due. We instructed appellants to pay the fee within ten days and cautioned them that
failure to do so would result in dismissal of the appeal without further notice. See TEX. R. APP.
P. 42.3(c). As of today’s date, appellants have not paid the filing fee.
       Accordingly, we deny the motion for an extension of time to file the clerk’s record. We
dismiss the appeal. See TEX. R. APP. P. 42.3(c).



                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

121686F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

KAMALA D. RAMOLIA AND ALL                         On Appeal from the County Court at Law
OCCUPANTS OF 227 ZACHARY WALK,                    No. 5, Collin County, Texas
MURPHY, TEXAS 75094, Appellants                   Trial Court Cause No. 005-03053-2012.
                                                  Opinion delivered by Chief Justice Wright.
No. 05-12-01686-CV       V.                       Justices Lang-Miers and Lewis participating.

HSBC BANK USA, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee HSBC BANK USA recover its costs of this appeal from
appellants KAMALA D. RAMOLIA AND ALL OCCUPANTS OF 227 ZACHARY WALK,
MURPHY, TEXAS 75094.


Judgment entered March 26, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




1201686.R.docx                              –2–